EXHIBIT 10.1
 
LIMITED WAIVER AND FIRST AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT AND REVOLVING LINE OF CREDIT NOTE
 
THIS LIMITED WAIVER AND FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT
AGREEMENT AND REVOLVING LINE OF CREDIT NOTE (this “Amendment”), is made and
entered into as of April 5, 2012,  by and between ENGlobal Corporation, a Nevada
corporation (“Borrower”), and Wells Fargo Bank, National Association (“Bank”).
 
RECITALS:
 
WHEREAS, Borrower and Bank are parties to that certain First Amended and
Restated Credit Agreement dated as of August 1, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), whereby
Bank has extended to Borrower a revolving line of credit in an amount up to
thirty five million dollars ($35,000,000.00) pursuant to the Agreement and the
other Loan Documents; and
 
WHEREAS, the indebtedness of Borrower under the Agreement is evidenced by that
certain Revolving Line of Credit Note dated as of June 24, 2011 by Borrower in
favor of Bank in the aggregate principal amount of thirty five million dollars
($35,000,000.00) (as amended, restated, supplemented or otherwise modified from
time to time, the “Note”); and
 
WHEREAS, ENGlobal U.S. Inc., ENGlobal Emerging Markets, Inc., and ENGlobal
Government Services, Inc. (collectively, the “Guarantors”, and each a
“Guarantor”) each executed a certain Continuing Guaranty (collectively the
“Guaranties”) dated as of February 28, 2011, pursuant to which each of the
Guarantors guaranteed to Bank the payment of the Indebtedness (as defined in the
Guaranties); and
 
WHEREAS, Borrower and the Guarantors have requested that Bank waive a certain
Event of Default under the Agreement and make certain amendments to the
Agreement and the Note; and
 
WHEREAS, Bank is willing to waive such Event of Default and make such
amendments, in each case, subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Section 1.1 Definitions.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE 2
 
AMENDMENTS TO THE AGREEMENT
 
Section 2.1 Amendment to Section 1.1(a).  Effective as of the date hereof, the
first sentence of Section 1.1(a) of the Agreement is hereby amended in its
entirety to read as follows:
 
“Subject to the terms and conditions of this Agreement, Bank hereby agrees to
make advances to Borrower from time to time up to and including May 31, 2012,
not to exceed at any time the aggregate principal amount of Thirty Five Million
Dollars ($35,000,000.00) (“Line of Credit”), the proceeds of which shall be used
to finance Borrower’s working capital requirements.”
 
Section 2.2 Amendment to Section 1.2(c).  Effective as of the date hereof,
Section 1.2(c) is hereby amended in its entirety to read as follows:
 
“Borrower shall pay to Bank a fee equal to 50 basis points (0.50%) per annum
(computed on the basis of a 360-day year, actual days elapsed) on the average
daily unused amount of the Line of Credit, which fee shall be calculated on a
quarterly basis by Bank and shall be due and payable by Borrower in arrears
within ten (10) days after each billing is sent by Bank.”
 
Section 2.3 Amendments to Section 4.3.  Effective as of the date hereof, Section
4.3 is hereby amended by deleting paragraphs (e) and (g) and adding the
following paragraphs (e), (g), (h), (i) and (j):
 
“(e)  no later than Friday of each week and as of the Friday of the previous
week, a borrowing base certificate, an aged listing of accounts receivable and
accounts payable, and a reconciliation of accounts, and  promptly upon each
request from Bank, a list of the names and addresses of all Borrower’s account
debtors;
 
(g) delivered on Friday of each week, a consolidating cash flow forecast for the
following 13-week period;
 
(h) delivered on Friday of each week, a written narrative report of Borrower’s
management detailing the efforts of the Borrower and its agents in procuring a
replacement lender and the status of same;


(i)  no later than April 30, 2012, a fully-executed written commitment from a
replacement lender, in form and substance reasonably satisfactory to Bank in its
sole discretion, providing for a facility in an amount sufficient to pay all
amounts due under this Agreement to Bank in full; and


(j)  from time to time such other information as Bank may reasonably request.”
 
Section 2.4 Amendment to Section 4.9.  Effective as of the date hereof, Section
4.9 is hereby amended by adding the following paragraph (d):
 
2

--------------------------------------------------------------------------------

 
“(d)  Borrower shall not have a negative net income (excluding discontinued
operations) determined in accordance with generally accepted accounting
principles consistently applied for the fiscal quarter ended March 31, 2012.”
 
Section 2.5 Amendment to Section 6.1.  Effective as of the date hereof, Section
6.1 is hereby amended by adding the following paragraph (j):
 
“(j)  Any default in the performance of or compliance with the covenants
contained in Section 4.3(e), (g), (h) or(i).”
 
ARTICLE 3
 
AMENDMENTS TO THE NOTE
 
Section 3.1 Amendment to Paragraph (a) Under the Heading “INTEREST”.  Effective
as of the date hereof, the first sentence of paragraph (a) of the Note
immediately under the heading “INTEREST” is hereby amended in its entirety to
read as follows:
 
“The outstanding principal balance of this Note shall bear interest (computed on
the basis of a 360-day year, actual days elapsed, unless such calculation would
result in a usurious rate, in which case interest shall be computed on the basis
of a 365/366-day year, as the case may be, actual days elapsed) at the lesser of
(i) a fluctuating rate per annum determined by Bank to be six percent (6.00%)
above Daily One Month LIBOR in effect from time to time, or (ii) the Maximum
Rate.”
 
Section 3.2 Amendment to Paragraph (a) Under the Heading “BORROWING AND
REPAYMENT”.  Effective as of the date hereof, the last sentence of paragraph (a)
of the Note immediately under the heading “BORROWING AND REPAYMENT” is hereby
amended in its entirety to read as follows:
 
“The outstanding principal balance of this Note shall be due and payable in full
on May 31, 2012.”


Section 3.3 Amendment to Paragraph Under the Heading “EVENTS OF
DEFAULT”.  Effective as of the date hereof, the first sentence of the paragraph
of the Note immediately under the heading “EVENTS OF DEFAULT” is hereby amended
in its entirety to read as follows:
 
“This Note is made pursuant to and is subject to the terms and conditions of
that certain First Amended and Restated Credit Agreement between Borrower and
Bank dated as of August 1, 2011, as amended from time to time (the “Credit
Agreement”).”
 
3

--------------------------------------------------------------------------------

 
ARTICLE 4
 
LIMITED WAIVER
 
Section 4.1 Limited Waiver of Event of Default.  Subject to the terms and
conditions set forth herein, and in reliance upon the representations,
warranties, covenants and agreements contained in this Agreement, Bank hereby
waives any Event of Default under Section 6.1(c) of the Agreement which arises
solely from Borrower’s failure to satisfy the Fixed Charge Coverage Ratio
covenant set forth in Section 4.9(b) of the Agreement with respect to the
trailing 12-month period ended on December 31, 2011 (the “Specified Default”).
 
ARTICLE 5
 
CONDITIONS PRECEDENT
 
Section 5.1 Conditions.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:
 
(a) Bank shall have received all of the following, each dated (unless otherwise
indicated) the date of this Amendment, in form and substance satisfactory to
Bank:
 
(1) Resolutions.  Resolutions of the Board of Directors of Borrower and each
Guarantor certified by its respective Secretary or an Assistant Secretary which
authorize the execution, delivery, and performance by Borrower and the
Guarantors, as applicable, of this Amendment; and
 
(2) Additional Information.  Bank shall have received such additional documents,
instruments and information as Bank or its legal counsel, Vinson & Elkins LLP,
may reasonably request.
 
(b) The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct as of the date hereof as
if made on the date hereof;
 
(c) Except for the Specified Default, no Event of Default shall have occurred
and be continuing and no event or condition shall have occurred that with the
giving of notice or lapse of time or both would be an Event of Default.
 
(d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments, and other legal
matters incident thereto shall be reasonably satisfactory to Bank and its legal
counsel, Vinson & Elkins LLP.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE 6
 
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
 
Section 6.1 Ratifications.  The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement are ratified and confirmed and shall
continue in full force and effect.  Borrower and Bank agree that the Agreement
as amended hereby shall continue to be legal, valid, binding and enforceable in
accordance with its terms.
 
Section 6.2 Representations and Warranties.  Borrower and each of the Guarantors
hereby represent and warrant to Bank that the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
corporate action on the part of Borrower or such Guarantor, as applicable, and
will not violate the articles of incorporation or bylaws of Borrower or such
Guarantor, as applicable.  Borrower hereby further represents and warrants to
Bank that (a) the representations and warranties contained in the Agreement, as
amended hereby, and any other Loan Document are true and correct on and as of
the date hereof as though made on and as of the date hereof, (b) except for the
Specified Default, no Event of Default has occurred and is continuing and no
event or condition has occurred that with the giving of notice or lapse of time
or both would be an Event of Default, and (c) except for the Specified Default,
Borrower is in full compliance with all covenants and agreements contained in
the Agreement as amended hereby.
 
Section 6.3 Deposit Accounts.  Borrower and each of the Guarantors, for its own
account, represents and warrants to Bank that Exhibit A attached hereto sets
forth a true, accurate and complete listing of all deposit, commodity,
securities and other accounts of Borrower or such Guarantor, as applicable.
 
ARTICLE 7
 
WAIVER, RELEASE AND INDEMNIFICATION
 
Section 7.1 Waiver, Release and Covenant Not to Sue.  BORROWER AND EACH OF THE
GUARANTORS (IN ITS OWN RIGHT AND ON BEHALF OF ITS OFFICERS, EMPLOYEES, ATTORNEYS
AND AGENTS) HEREBY EXPRESSLY AND UNCONDITIONALLY ACKNOWLEDGE AND AGREE THAT IT
HAS NO SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, DEFENSES, CLAIMS,
CAUSES OF ACTION, ACTIONS OR DAMAGES OF ANY CHARACTER OR NATURE, WHETHER
CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED, MATURED, UNMATURED,
DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN,
ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT, OR INDIRECT, AGAINST BANK,
ANY OF ITS AFFILIATES OR ANY OF ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES,
ATTORNEYS OR REPRESENTATIVES
 
 
5

--------------------------------------------------------------------------------

 
(COLLECTIVELY, THE “BANK-RELATED PARTIES”) OR ANY GROUNDS OR CAUSE FOR
REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF THE OBLIGATIONS OR
AMOUNTS OWED UNDER THE LOAN DOCUMENTS OR ANY LIENS OR SECURITY INTERESTS OF
BANK.  IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF BANK TO ENTER INTO THIS
AMENDMENT, BORROWER AND EACH OF THE GUARANTORS HEREBY KNOWINGLY AND
UNCONDITIONALLY WAIVE AND FULLY AND FINALLY RELEASE AND FOREVER DISCHARGE THE
BANK-RELATED PARTIES FROM ANY AND ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS,
RECOUPMENTS, CLAIMS, CAUSES OF ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS
AND EXPENSES OF EVERY NATURE AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT,
LIQUIDATED, UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED,
LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE,
FORESEEN OR UNFORESEEN, DIRECT OR INDIRECT WHICH BORROWER OR ANY OF THE
GUARANTORS NOW OWNS AND HOLDS, OR HAS AT ANY TIME HERETOFORE OWNED OR HELD
(COLLECTIVELY, THE “RELEASED CLAIMS”), SUCH WAIVER, RELEASE AND DISCHARGE BEING
MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF
SUCH WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF
ITS OWN CHOOSING WITH RESPECT THERETO.  BORROWER AND EACH OF THE GUARANTORS
FURTHER COVENANT AND AGREE NEVER TO COMMENCE, VOLUNTARILY AID IN ANY WAY,
FOMENT, PROSECUTE, OR CAUSE TO BE COMMENCED OR PROSECUTED AGAINST ANY OF THE
BANK-RELATED PARTIES ANY ACTION OR OTHER PROCEEDING BASED UPON ANY OF THE
RELEASED CLAIMS.  THIS PARAGRAPH IS IN ADDITION TO ANY OTHER RELEASE OF ANY OF
THE BANK-RELATED PARTIES BY BORROWER OR ANY OF THE GUARANTORS AND SHALL NOT IN
ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY BORROWER OR
ANY OF THE GUARANTORS IN FAVOR OF ANY OF THE BANK-RELATED PARTIES.
 
Section 7.2 Indemnification.  IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY AND
ALL INDEMNITIES PROVIDED IN THE LOAN DOCUMENTS, BORROWER AND EACH OF THE
GUARANTORS SHALL AND DO HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD EACH
OF THE BANK-RELATED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
LIABILITY, LOSSES, DAMAGES, CAUSES OF ACTION, SUITS, JUDGMENTS, COSTS, AND
EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, ARISING OUT OF OR FROM
OR RELATED TO ANY OF THE LOAN DOCUMENTS.  IF ANY ACTION, SUIT, OR PROCEEDING IS
BROUGHT AGAINST ANY OF THE BANK-RELATED PARTIES, BORROWER AND EACH OF THE
GUARANTORS SHALL, AT BANK’S REQUEST, DEFEND THE SAME AT THEIR SOLE COST AND
EXPENSE, SUCH COST AND EXPENSE TO BE A JOINT AND SEVERAL LIABILITY OF BORROWER
AND EACH OF THE GUARANTORS, BY COUNSEL SELECTED BY BORROWER SUBJECT TO THE
REASONABLE APPROVAL OF BANK.  NOTWITHSTANDING ANY PROVISION OF THIS
 
 
6

--------------------------------------------------------------------------------

 
AMENDMENT OR ANY OTHER LOAN DOCUMENT, THIS SECTION SHALL REMAIN IN FULL FORCE
AND EFFECT AND SHALL SURVIVE ANY DELIVERY AND PAYMENT ON THE OBLIGATIONS OWED
PURSUANT THE AGREEMENT, THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS.
 
ARTICLE 8
 
MISCELLANEOUS
 
Section 8.1 Survival of Representations and Warranties.  All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents, and no
investigation by Bank or any closing shall affect the representations and
warranties or the right of Bank to rely upon them.
 
Section 8.2 Reference to Agreement.  Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
 
Section 8.3 Expenses of Bank.  As provided in Section 7.3 of the Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Bank in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including without limitation
the reasonable costs and fees of Bank’s legal counsel, and all costs and
expenses incurred by Bank in connection with the enforcement or preservation of
any rights under the Agreement, as amended hereby, or any other Loan Document,
including without limitation the reasonable costs and fees of Bank’s legal
counsel.
 
Section 8.4 Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
 
Section 8.5 No Course of Dealing/Conduct. Borrower and each of the Guarantors
hereby acknowledge and agree that (a) notwithstanding Bank’s limited waiver as
set forth in Section 4.1 of this Amendment, Bank reserves the right to strictly
enforce this Amendment and, except as specifically and expressly limited herein,
the Loan Documents; (b) Bank is under no duty or obligation of any kind or
nature whatsoever to enter into any extension, renewal, restatement or
modification of the Loan Documents, or grant Borrower or any of the Guarantors
any additional period or type of forbearance or any extension of this Amendment
or the Loan Documents; (c) except as explicitly set forth herein, Bank’s
execution of this Amendment shall not be used to assert any waiver of Bank’s
rights or remedies under the Loan Documents or applicable law; (d) this
Amendment and accommodations made by Bank herein shall not constitute a “course
of dealing” or a “course of conduct” in contravention of the Loan
 
 
7

--------------------------------------------------------------------------------

 
Documents; (e) the execution and performance of this Amendment do not in any way
release or constitute an accord and satisfaction or novation of any of the Loan
Documents, all of the terms of which shall remain in full force and effect
except as specifically and expressly limited herein; and (f) Borrower and each
of the Guarantors hereby specifically ratify, reaffirm, and confirm each Loan
Document to which it is a party and each and every provision thereof, including,
without limitation, those agreements and documents listed on Exhibit B attached
hereto.
 
Section 8.6 Reservation of Rights.  Bank expressly reserves any and all rights
and remedies available to it under this Amendment and the Loan Documents, at law
or in equity or otherwise.  Borrower and each of the Guarantors hereby
acknowledge and agree that Bank has present, absolute, choate and fully
perfected security interests in and liens on the collateral described in the
Loan Documents, and that such security interests and liens are and remain
properly perfected, first and valid, and are further enforceable against
Borrower and the Guarantors in accordance with applicable law.  No failure to
exercise, or delay by Bank in exercising, any rights, power or privilege
hereunder shall preclude any other or further exercise thereof, or the exercise
of any other right, power or privilege.
 
Section 8.7 Applicable Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas, without regard to conflicts
of laws principles.
 
Section 8.8 Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of Bank, Borrower, each of the Guarantors, and their
respective successors and assigns, except neither Borrower nor any of the
Guarantors may assign or transfer any of its respective rights or obligations
hereunder without the prior written consent of Bank.  Nothing in this Amendment,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, and their respective successors and assigns permitted
hereby) any legal or equitable right, remedy or claim under or by reason of this
Amendment.
 
Section 8.9 Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission (including .pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.
 
Section 8.10 Effect of Waiver.  No consent or waiver, express or implied, by
Bank to or for any breach of or deviation from any covenant, condition or duty
by Borrower or any Guarantor shall be deemed a consent or waiver to or of any
other breach of the same or any other covenant, condition or duty.
 
Section 8.11 Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
 
Section 8.12 Exhibits.  All exhibits hereto are incorporated herein by reference
as if fully set forth herein.
 
Section 8.13 Non-Application of Chapter 346 of Texas Finance Code.  The
provisions of Chapter 346 of the Texas Finance Code are specifically declared by
the parties not
 
 
8

--------------------------------------------------------------------------------

 
to be applicable to this Amendment or any of the Loan Documents or the
transactions contemplated hereby.
 
Section 8.14 ENTIRE AGREEMENT.  THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
Executed as of the date first written above.
 


BORROWER:




ENGLOBAL CORPORATION


/s/   EDWARD L. PAGANO
       Edward L. Pagano
       President & Chief Executive Officer






BANK:




WELLS FARGO BANK, NATIONAL
ASSOCIATION




/s/   NICHOLAS SCHOOLAR
       Nicholas Schoolar
       Vice President


 
 


[SIGNATURE PAGE TO LIMITED WAIVER AND FIRST AMENDMENT
TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
Each of the undersigned hereby consents and agrees to this Amendment including,
without limitation, Sections 6.2, 6.3, 7.1, 7.2, 8.5, 8.6 and 8.8 hereof, and
agrees that the Loan Documents to which it is a party including, without
limitation, its respective Continuing Guaranty and Third Party Security
Agreements set forth on Exhibit B are hereby ratified, reaffirmed, and
confirmed, and are and shall remain in full force and effect and shall continue
to be the legal, valid, and binding obligation of each of the undersigned
enforceable against the undersigned in accordance with their respective terms.
 


 
ENGLOBAL EMERGING MARKETS, INC.




/s/   EDWARD L. PAGANO
       Edward L. Pagano
       President & Chief Executive Officer






ENGLOBAL U.S., INC.




/s/   EDWARD L. PAGANO
       Edward L. Pagano
       President & Chief Executive Officer






ENGLOBAL GOVERNMENT SERVICES, INC.




/s/   EDWARD L. PAGANO
       Edward L. Pagano
       President & Chief Executive Officer


[SIGNATURE PAGE TO LIMITED WAIVER AND FIRST AMENDMENT
TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
ACCOUNTS
 
Name
Description
Acct
Comments
Wells Fargo
Lockbox
202814
 
Wells Fargo
Cash-General Fund
4122017775
Master account
Wells Fargo
Cash-Payroll
4122017783
Payroll ZBA checking
Wells Fargo
Cash-Op Fund
9600134913
AP ZBA checking
Wells Fargo
Cash-Petty Checking
4122087588
Petty Cash
Wells Fargo
 
4124225327
ENGlobal U.S., Inc.
Wells Fargo
Client Trust Account
4122240633
ENG US - Alliance



 


 
A-1

--------------------------------------------------------------------------------

 
EXHIBIT B
 


 
All documents now existing or hereafter executed by Borrower, Guarantors, or any
of them, in favor of Bank, including without limitation the following (each of
which shall be deemed “Loan Documents” for purposes of the Agreement as amended
hereby):
 
1.  
First Amended and Restated Credit Agreement dated August 1, 2011 between
ENGlobal Corporation and Wells Fargo Bank, National Association.

 
2.  
Revolving Line of Credit Note in the amount of $35,000,000 dated June 24, 2011
made by ENGlobal Corporation payable to Wells Fargo Bank, National Association.

 
3.  
Security Agreement – Equipment – ENGlobal Corporation dated December 29, 2009.

 
4.  
Continuing Security Agreement – Rights and Payment and Inventory – ENGlobal
Corporation dated December 29, 2009.

 
5.  
Third Party Security Agreement - Equipment – ENGlobal Emerging Markets, Inc.
dated February 28, 2011.

 
6.  
Third Party Security Agreement - Equipment – ENGlobal U.S., Inc. dated February
28, 2011.

 
7.  
Third Party Security Agreement – Equipment – ENGlobal Government Services, Inc.
dated February 28, 2011.

 
8.  
Third Party Security Agreement - Rights to Payment and Inventory – ENGlobal
Emerging Markets, Inc. dated February 28, 2011.

 
9.  
Third Party Security Agreement - Rights to Payment and Inventory – ENGlobal
U.S., Inc. dated February 28, 2011.

 
10.  
Third Party Security Agreement – Rights to Payment and Inventory – ENGlobal
Government Services, Inc. dated February 28, 2011.

 
11.  
Continuing Guaranty – ENGlobal Emerging Markets, Inc. dated February 28, 2011.

 
12.  
Continuing Guaranty – ENGlobal U.S. Inc. dated February 28, 2011.

 
13.  
Continuing Guaranty – ENGlobal Governmental Services, Inc. dated February 28,
2011.

 


B-1

--------------------------------------------------------------------------------